Motion Granted; Appeal Dismissed and Memorandum
Opinion filed September 15, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00375-CV
____________
 
CRC HEALTH CORPORATION, Appellant
 
V.
 
RANDY BURCAW AND REBECCA BURCAW, Appellees
 

 
On Appeal from County Court at Law No. 1
Fort Bend County, Texas
Trial Court Cause No. 09-CCV-041022
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed April 1, 2011.  On September 8, 2011, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Panel consists of Chief Justice Hedges, Justices Anderson
and Christopher.